Name: Council Regulation (EEC) No 2/81 of 1 January 1981 fixing the intervention prices and the reference price applicable in Greece for cereals and rice for the 1980/81 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 1 /4 Official Journal of the European Communities 1 . 1 . 81 COUNCIL REGULATION (EEC) No 2/81 of 1 January 1981 fixing the intervention prices and the reference price applicable in Greece for cereals and rice for the 1980/81 marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the 1979 Act of Accession , and in particular Article 60 (a) and Article 72 ( 1 ) thereof, Having regard to the proposal from the Commission , Whereas, for common fodder wheat, the intervention price applicable in Greece must reflect, compared with the reference price fixed for common wheat of bread-making quality in that country, the same rela ­ tionship as that existing in the Community of Nine between those two prices ; Whereas Greece has fixed four guaranteed prices at different levels for rice ; whereas this arrangement is not compatible with Community rules, which provide for only one intervention price ; whereas reference to a single average price , weighted according to produc ­ tion , results in a minimal price difference ; whereas this justifies application of the common price system for rice as from 1 January 1981 ; whereas this system , which also provides for threshold prices higher than the Greek prices , will enable Greek producers to obtain market prices equivalent to those obtained under the national system ; Whereas the prices fixed in this Regulation are to apply with effect from 1 January 1981 ; whereas the monthly increases fixed by Regulations (EEC) No 1875/80 (2 ) and (EEC) No 1876/80(3) applicable for the month of January 1981 should therefore be included therein ; whereas, for the remainder of the 1980/81 marketing year, these prices are subject to the monthly increases provided for in the said Regula ­ tions, Having regard to the opinion of the European Parlia ­ ment ( ! ), Whereas Article 58 (2) of the said Act provides that, before the first move to price alignment, the prices to be applied in Greece are to be fixed, in accordance with the rules provided for in the common organiza ­ tion of the market in question, at a level which allows producers to obtain market prices equivalent to those obtained, for a representative period, under the pre ­ vious national system ; whereas , pursuant to Articles 96 and 102 of the Act of Accession, this provision applies in the cereals and rice sector to the interven ­ tion prices and , for common wheat, to the reference price ; HAS ADOPTED THIS REGULATION : Whereas the Greek guaranteed price system is compar ­ able to that of the Community of Nine ; whereas it is therefore justifiable to use the 1980/81 marketing year as a representative period within the meaning of the said Article 58 (2) ; Article 1 For the 1980/81 marketing year, the intervention prices and the reference price applicable in Greece for cereals and rice are fixed in the Annex hereto .Whereas conversion of the Greek prices into ECU onthe basis of the existing monetary situation results in a difference which , for feed grains, is to be considered minimal within the meaning of Article 60 (a) of the Act ; whereas the common prices for barley and maize should therefore be applied for Greece as from 1 January 1981 ; whereas , for wheat and rye, application of the provisions of Article 58 (2) of the Act of Acces ­ sion results in a price level different from the common prices ; Article 2 This Regulation shall enter into force on 1 January 1981 . (  ) OJ No C 346, 31 . 12 . 1980 . ( 2 ) OJ No L 184, 17 . 7 . 1980 , p . 10 . H OJ No L 184, 17 . 7 . 1980 , p . 12 . 1 . 1 . 81 Official Journal of the European Communities No L 1 /5 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 January 1981 . For the Council The President D. F. VAN DER MEI ANNEX ECU/tonne Basic price Monthly increase , January 1981 Price January 1981 (') Common wheat Intervention price 155-88 9-35 165-33 Reference price 163-02 9-35 172-37 Durum wheat Intervention price 232-88 10-00 242-88 Rye Intervention price 1 56-37 9-35 165-72 Barley/maize Intervention price 155-88 9-35 165-23 Rice Intervention price for paddy rice 233-71 9-24 242-95 (') These prices are subject to the monthly increases applied for the remainder of the marketing year, pursuant to Regulations (EEC) No 1875/80 and (EEC) No 1876/80 .